      Case 2:18-cr-00422-DLR Document 485 Filed 03/01/19 Page 1 of 1




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                               )   No. CR-18-00422-PHX-SPL
      United States of America,
 9                                               )
                                                 )
                       Plaintiff,                )   ORDER
10                                               )
      v.
11                                               )
                                                 )
      Michael Lacey, et al,                      )
12                                               )
13                     Defendants.               )
                                                 )
14                                               )

15          I hereby recuse myself from any further action in the above-captioned matter.
16   Accordingly,
17          IT IS ORDERED that this case be reassigned, by lot, to another District Court
18   Judge in the District of Arizona.
19          IT IS FURTHER ORDERED that this matter has been reassigned by random lot
20   to United States District Judge Douglas L. Rayes. All future pleadings and papers
21   submitted for filing shall bear the following complete case number: CR-18-00422-PHX-
22   DLR.
23          Dated this 1st day of March, 2019.
24
25
                                                      Honorable Steven P. Logan
26                                                    United States District Judge
27
     cc: DLR
28
